UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number : 811-3916 Name of Registrant: Vanguard Specialized Funds Address of Registrant: P.O. Box 2600 Valley Forge, PA 19482 Name and address of agent for service: Heidi Stam, Esquire P.O. Box 876 Valley Forge, PA 19482 Registrants telephone number, including area code: (610) 669-1000 Date of fiscal year end: January 31 Date of reporting period: February 1, 2011  July 31, 2011 Item 1: Reports to Shareholders Vanguard Energy Fund Semiannual Report July 31, 2011 > Vanguard Energy Fund returned about 4% for the six months ended July 31, 2011. > The funds return beat that of its benchmark index and the average return of its peer funds. > The top contributors to performance were companies that provide energy equipment and those engaged in oil and gas exploration and production. Contents Your Funds Total Returns. 1 Chairmans Letter. 2 Advisors Report. 6 Fund Profile. 10 Performance Summary. 12 Financial Statements. 13 About Your Funds Expenses. 27 Trustees Approve Advisory Arrangements. 29 Glossary. 31 Please note: The opinions expressed in this report are just thatinformed opinions. They should not be considered promises or advice. Also, please keep in mind that the information and opinions cover the period through the date on the front of this report. Of course, the risks of investing in your fund are spelled out in the prospectus. See the Glossary for definitions of investment terms used in this report. Cover photograph: Jean Maher. Your Funds Total Returns Six Months Ended July 31, 2011 Total Returns Vanguard Energy Fund Investor Shares 4.34% Admiral Shares 4.38 MSCI ACWI Energy Index 2.59 Global Natural Resources Funds Average 0.13 Global Natural Resources Funds Average: Derived from data provided by Lipper Inc. Admiral Shares carry lower expenses and are available to investors who meet certain account-balance requirements. Y our Funds Performance at a Glance January 31, 2011 , Through July 31, 2011 Distributions Per Share Starting Ending Income Capital Share Price Share Price Dividends Gains Vanguard Energy Fund Investor Shares $69.20 $71.69 $0.018 $0.503 Admiral Shares 129.93 134.64 0.043 0.944 1 Chairmans Letter Dear Shareholder, Vanguard Energy Fund returned about 4% for the six months ended July 31, 2011. The fund outperformed both its benchmark index and the average return of global natural resources funds. A surge in crude oil prices in the first half of the period helped energy stocks outpace the broad U.S. market. The Energy Fund also benefited from the advisors stock selection among oil and gas exploration companies and firms that provide energy equipment and services. I want to note that on May 11, we lowered the minimum required investment for the Investor Shares of several Vanguard funds, including the Energy Fund, to $3,000. This was done as part of our ongoing effort to simplify the offering of Investor Shares and to increase the accessibility of our funds. Stocks worldwide crept higher in a treacherous marketplace Global stock markets struggled to find direction during the past six months, as every positive signal seemed to be paired with its negative. The good news included surprisingly strong corporate profits, which proved to be a source of investor optimism through much of the period. The counterpoint was a series of increasingly glum economic reports. Expectations that the U.S. economic expansion would accelerate in the second half of the year gave way to anxiety about the possibility of recession. 2 The Dow Jones U.S. Total Stock Market Index finished the period with a return of 1.55%. Across the globe, stock returns were similarly modest. Bonds rallied in the U.S. market as investors sought safety Bond prices climbed amid the turbulence. Investors sought refuge from a collection of troubles: Europes debt dramas, economic shocks produced by the Japanese tsunami and its aftermath, and prolonged debate over raising the U.S. debt ceiling. For the full six months, the broad U.S. taxable bond market returned more than 4%. (Rising prices are a mixed blessing, of course; they imply lower yields on future investment.) The yields on money market instruments such as Treasury bills remained near 0%, consistent with the Federal Reserves target for short-term interest rates. The U.S. credit downgrade: a cause for concern, not panic On August 5, after the close of our reporting period, Standard & Poors downgraded its credit rating of U.S. debt from AAA to AA+. S&P said its action was prompted, in large part, by concern about the effectiveness, stability, and predictability of American policymaking and political institutions in other words, the political gridlock on vivid display during the debt-ceiling debate. Market Barometer Total Returns Periods Ended July 31, 2011 Six One Five Years Months Year (Annualized) Stocks Russell 1000 Index (Large-caps) 1.62% 20.68% 2.80% Russell 2000 Index (Small-caps) 2.63 23.92 4.00 Dow Jones U.S. Total Stock Market Index 1.55 20.83 3.27 MSCI All Country World Index ex USA (International) 1.39 17.36 3.18 Bonds Barclays Capital U.S. Aggregate Bond Index (Broad taxable market) 4.23% 4.44% 6.57% Barclays Capital Municipal Bond Index (Broad tax-exempt market) 6.27 3.24 4.90 Citigroup Three-Month U.S. Treasury Bill Index 0.05 0.13 1.78 CPI Consumer Price Index 2.59% 3.63% 2.11% 3 The downgrade was controversial, and the other major rating agencies reaffirmed their decision to continue giving the highest ratings to U.S. debt. At Vanguard, our credit analysts and economists regularly assess the financial strength of the United States and other sovereign borrowers. Our confidence in the full faith and credit of the U.S. government remains unshaken, and we have cautioned investors against overreacting to the S&P downgrade. Oil and natural gas price volatility provided challenges, opportunities Early in the semiannual period, investors grew fearful of supply disruptions resulting from conflicts in the Middle East and North Africa and the natural disasters in Japan. These concerns pushed up the price of West Texas Intermediate crude oil to more than $113 a barrel in Aprilits highest level since 2008. Vanguard Energy Funds stocks climbed nearly 10% in the first three months of the period, but then retreated, losing half their gains by July. Steep gasoline prices led consumers to cut back their driving, and the faltering of the U.S. economic recovery further weakened demand, leading to a decline in crude oil prices. The largest proportion of the Energy Funds assetsabout 50%, on averageis invested in integrated oil and gas companies. Although many of these companies reported strong earnings for the second quarter of 2011, they Expense Ratios Your Fund Compared With Its Peer Group Investor Admiral Peer Group Shares Shares Average Energy Fund 0.34% 0.28% 1.50% The fund expense ratios shown are from the prospectus dated May 26, 2011, and represent estimated costs for the current fiscal year. For the six months ended July 31, 2011, the funds annualized expense ratios were 0.34% for Investor Shares and 0.28% for Admiral Shares. The peer-group expense ratio is derived from data provided by Lipper Inc. and captures information through year-end 2010. Peer group: Global Natural Resources Funds. 4 ended up contributing only about a fifth of the funds return for the fiscal six months. Several turned in negative returns, battered by the decline in oil prices and a slump in production caused by, among other factors, limited access to war-torn areas such as Libya and drilling restrictions in the Gulf of Mexico. Exxon Mobil, the funds largest holdingrepresenting about 8% of its assets, on averagehad a flat return for the six months, in part because of costs associated with its aggressive push into the natural gas business, which has struggled with stagnant prices. Last year, Exxon acquired XTO Energy, making it the largest U.S. natural gas producer. The Energy Funds top performers for the period were natural gas producers. Although natural gas prices declined slightly during the half-year, the fund held sizable shares of a few strong performers in that segment that helped boost its results above those of its benchmark index. One example was Cabot Oil & Gas, an independent natural gas producer, which represented about 2% of the funds assets on average but contributed more than a quarter of the overall return. Providers of oil and gas equipment and services also were strong contributors. Several of these companies turned in double-digit returns for the period, as they have benefited from the drilling boom in natural gas shale formations throughout the United States. Diversification and perspective are important in volatile markets The volatility in the stock market in recent months has tested investors mettle. As an investor in the Energy Fund, youre probably familiar with the markets potential for sharp and unpredictable swings. At Vanguard, our guidance is the same for all investment environments: We believe investors should pursue their long-term goals with a portfolio that includes stocks, bonds, and money market funds in proportions consistent with their personal risk tolerance and time horizon. This balanced approach has demonstrated its wisdom over decades. Vanguard Energy Fund, with its wide exposure to global energy companies, can play a supporting role in such a well-balanced portfolio. And while its narrow focus can leave it vulnerable to notable share price fluctuations, in the context of a larger, well-diversified portfolio, the fund can help dampen overall volatility. Thats because one sector can behave very differently from other parts of the market. As always, thank you for continuing to entrust your assets to Vanguard. Sincerely, F. William McNabb III Chairman and Chief Executive Officer August 10, 2011 5 Advisors Report Vanguard Energy Fund returned 4.34% for Investor Shares and 4.38% for Admiral Shares in the six months ended July 31, 2011. Your fund is managed by two advisors, a strategy that enhances the funds diversification by providing exposure to distinct, yet complementary, investment approaches. Its not uncommon for different advisors to have different views about individual securities or the broader investment environment. The advisors, the amount and percentage of fund assets each manages, and brief descriptions of their investment strategies are presented in the table below. The advisors have also provided a discussion of the investment environment that existed during the year and of how their portfolio positioning reflects this assessment. These reports were prepared on August 17, 2011. Vanguard Energy Fund Investment Advisors Fund Assets Managed Investment Advisor % $ Million Investment Strategy Wellington Management 95 13,549 Emphasizes long-term total-return opportunities from Company, LLP the various energy subsectors: international oils, foreign integrated oils and foreign producers, North American producers, oil services and equipment, transportation and distribution, and refining and marketing. Vanguard Quantitative Equity 3 384 Employs a quantitative fundamental management Group approach, using models that assess valuation, market sentiment, earnings quality and growth, and management decisions of companies relative to their peers. Cash Investments 2 260 These short-term reserves are invested by Vanguard in equity index products to simulate investments in stock. Each advisor may also maintain a modest cash position. 6 Wellington Management Company, LLP Portfolio Manager: Karl E. Bandtel, Senior Vice President For the six months, U.S. equities returned a tepid 1.46% as measured by the S&P 500 Index. The broad equity market trailed energy stocks during a period marked by increasing risk aversion and heightened volatility. Ongoing sovereign-debt concerns and monetary-policy tightening in Europe, as well as the possibility of slower global economic growth, weighed on markets. The political uncertainty concerning the U.S. debt ceiling unnerved investors further as the half-year drew to a close. Commodity prices fluctuated during the period. Unrest in the Middle East and North Africa contributed to increases in oil prices early on, but prices fell after Western governments decided to release strategic reserves. Crude oil finished the period higher than it started, closing at $96 a barrel (West Texas Intermediate). The price of natural gas in the United States finished the period near $4.25 per million BTUs (Henry Hub), not far from where it started. Abundant U.S. shale formations continued to provide low-cost supplies. Abroad, rising demand from emerging markets and the aftermath of the natural and nuclear disasters in Japan kept prices higher in Europe and Asia. Our position in shares of Cabot Oil & Gas, a producer that focuses on natural gas, contributed strongly to our portfolios performance. Wellhead results topped the markets expectations, increasing investors confidence in the quality of the firms resource base. We see a strong outlook for production growth as the completion of significant infrastructure projects unlocks constraints on natural gas production in the firms high-quality Marcellus shale acreage. We trimmed our position in Cabot as the stock rose. Another notable contributor was Japan-based Inpex, an oil and gas exploration and production firm. The companys stock advanced as the outlook for its Ichthys project improved. Inpex also benefited from the rising demand for liquefied natural gas. On the other hand, our position in Total, a multinational integrated oil and gas company, detracted from six-month performance. The stock fell on declining production. Given the low valuation, we see attractive upside potential. The company also has a high dividend yield, an excellent balance sheet, and potential for good future production from new fields. Shares of Petroleo Brasileiro, Brazils state-owned oil company, also declined during the period. Concerns about increased local-content requirements, high capital expenditures, and weak returns on downstream investments weighed on the stock. We continue to hold the company based on an attractive valuation and the firms high-quality project inventory, including its leverage in the offshore Brazil pre-salt layer, one of the most productive oil resources in the world. 7 Although our long-term outlook for the energy sector is favorable, we would urge caution regarding the near-term direction of commodity prices and the volatility that accompanies investing in energy stocks. Looking ahead, we believe that crude oil prices will likely continue to vary in tandem with changes to the outlook for both supply and demand. While pricing for natural gas remains driven by regional factors, we think the wide price arbitrage with other fuels and changing views about nuclear power generation will drive global demand in the long term. The portfolio remains focused on upstream companiesthose engaged in exploration and productionand skewed in favor of low-cost producers with compelling valuations based on our assessment of their respective long-term resource bases. We believe many of these companies have the ability to create value absent generally rising commodity prices. Our investment process remains steady in its emphasis on large-capitalization integrated oil firms as well as exploration and production companies. Maintaining a large-cap, low-turnover bias, this global portfolio remains diversified across the energy subsectors. Vanguard Quantitative Equity Group Portfolio Manager: James D. Troyer, CFA, Principal The energy stocks in our benchmark started the period strongly, extending the solid performance of the previous fiscal year. Along with equities in general, however, these stocks then reversed their trend and finished the half-year with a smaller gain. Within the energy sector, emerging market stocks performed best, followed by stocks in the Pacific region. European energy companies continued to struggle, while U.S. companies slightly outperformed. These results underscore the point that strong corporate profit growth and earnings during the last two quarters alone have not been enough to convince investors that the economy is on a sustainable growth path, especially in view of the many unsettling political and economic events worldwide in recent months. While portfolio performance is influenced by such macro factors, our strategy is not to maintain a view on the overall market for energy shares. We also avoid making calls on relative country performance. Rather, our investment process seeks to identify individual stocks that we believe 8 are undervalued or that have shown price improvement relative to peers on the basis of recent earnings pronouncements. Our risk-control process then neutralizes the portfolios exposure to market-capitalization, volatility, and industry risks in comparison with our energy benchmark. In our view, such risk exposures are not justified by the rewards available. For the period, our most successful holdings represented regions across the globe: Halliburton (+22%) and Chesapeake Energy (+17%) in the United States; Petronas Dagangan (+52%) in Malaysia; and Tatneft (+44%) in Russia. Equally important to the portfolios performance was our ability to limit exposure to underperforming stocks such as Canadas Cameco (35%). The portfolios results were dampened by our overweighting of Hess (18%) and Arch Coal (25%). Our underweighting of better-performing stocks such as China Shenhua Energy (+27%) also held back performance relative to the benchmark. An analysis of the results from our stock selection model shows that, of the two core components described earlier, our valuation signal contributed most to the overall return, but our signal related to price and earnings improvements also had positive impact. This outcome strengthens our confidence in the diversified approach that we employ in constructing a portfolio, which we believe will prove its merit in the long term. 9 Energy Fund Fund Profile As of July 31, 2011 Share-Class Characteristics Investor Admiral Shares Shares Ticker Symbol VGENX VGELX Expense Ratio 1 0.34% 0.28% 30-Day SEC Yield 1.35% 1.41% Portfolio Characteristics DJ MSCI U.S. Total ACWI Market Fund Energy Index Number of Stocks 135 168 3,753 Median Market Cap $47.4B $80.3B $31.4B Price/Earnings Ratio 15.5x 13.0x 16.3x Price/Book Ratio 1.9x 1.8x 2.2x Return on Equity 20.1% 20.8% 19.0% Earnings Growth Rate -5.4% -2.2% 6.3% Dividend Yield 1.8% 2.4% 1.8% Foreign Holdings 37.9% 54.5% 0.0% Turnover Rate (Annualized) 19%   Short-Term Reserves 1.0%   Volatility Measures DJ Spliced U.S. Total Energy Market Index Index R-Squared 0.90 0.77 Beta 1.13 1.09 These measures show the degree and timing of the funds fluctuations compared with the indexes over 36 months. Ten Largest Holdings (% of total net assets) Exxon Mobil Corp. Integrated Oil & Gas 7.5% Chevron Corp. Integrated Oil & Gas 4.6 Royal Dutch Shell plc Integrated Oil & Gas 4.5 Occidental Petroleum Integrated Oil & Corp. Gas 4.4 BP plc Integrated Oil & Gas 3.6 Schlumberger Ltd. Oil & Gas Equipment & Services 2.9 Baker Hughes Inc. Oil & Gas Equipment & Services 2.7 Halliburton Co. Oil & Gas Equipment & Services 2.7 Total SA Integrated Oil & Gas 2.6 Consol Energy Inc. Coal & Consumable Fuels 2.5 Top Ten 38.0% The holdings listed exclude any temporary cash investments and equity index products. 1 The expense ratios shown are from the prospectus dated May 26, 2011, and represent estimated costs for the current fiscal year. For the six months ended July 31, 2011, the annualized expense ratios were 0.34% for Investor Shares and 0.28% for Admiral Shares. 10 Energy Fund Subindustry Diversification (% of equity exposure) MSCI ACWI Fund Energy Coal & Consumable Fuels 4.8% 3.2% Consumer Staples 0.3 0.0 Industrials 0.9 0.0 Integrated Oil & Gas 47.1 56.7 Oil & Gas Drilling 1.6 1.9 Oil & Gas Equipment & Services 11.2 10.3 Oil & Gas Exploration & Production 29.3 20.4 Oil & Gas Refining & Marketing 2.8 4.1 Oil & Gas Storage & Transportation 1.2 3.4 Other 0.8 0.0 Market Diversification (% of equity exposure) Europe United Kingdom 11.1% France 2.6 Norway 1.4 Italy 1.4 Other 1.1 Subtotal 17.6% Pacific Japan 1.9% Other 0.2 Subtotal 2.1% Emerging Markets Russia 2.8% China 2.5 Brazil 2.1 Other 1.5 Subtotal 8.9% North America United States 61.8% Canada 9.6 Subtotal 71.4% 11 Energy Fund Performance Summary All of the returns in this report represent past performance, which is not a guarantee of future results that may be achieved by the fund. (Current performance may be lower or higher than the performance data cited. For performance data current to the most recent month-end, visit our website at vanguard.com/performance.) Note, too, that both investment returns and principal value can fluctuate widely, so an investors shares, when sold, could be worth more or less than their original cost. The returns shown do not reflect taxes that a shareholder would pay on fund distributions or on the sale of fund shares. Fiscal-Year Total Returns (%): January 31, 2001, Through July 31, 2011 Spliced Energy Index: S&P 500 Index through November 30, 2000; S&P Energy Sector Index through May 31, 2010; MSCI All Country World Energy Index thereafter. Note: For 2012, performance data reflect the six months ended July 31, 2011. Average Annual Total Returns: Periods Ended June 30, 2011 This table presents returns through the latest calendar quarterrather than through the end of the fiscal period. Securities and Exchange Commission rules require that we provide this information. Inception One Five Ten Date Year Years Years Investor Shares 5/23/1984 45.57% 6.78% 15.57% Admiral Shares 11/12/2001 45.66 6.85 16.60 1 1 Return since inception. Vanguard fund returns do not reflect the 1% fee on redemptions of shares held for less than one year. See Financial Highlights for dividend and capital gains information. 12 Energy Fund Financial Statements (unaudited) Statement of Net Assets As of July 31, 2011 The fund reports a complete list of its holdings in regulatory filings four times in each fiscal year, at the quarter-ends. For the second and fourth fiscal quarters, the lists appear in the funds semiannual and annual reports to shareholders. For the first and third fiscal quarters, the fund files the lists with the Securities and Exchange Commission on Form N-Q. Shareholders can look up the funds Forms N-Q on the SECs website at sec.gov. Forms N-Q may also be reviewed and copied at the SECs Public Reference Room (see the back cover of this report for further information). Market Value Shares ($000) Common Stocks (97.6%) 1 United States (59.7%) Energy Equipment & Services (11.1%) Schlumberger Ltd. 4,562,564 412,319 Baker Hughes Inc. 4,970,650 384,629 Halliburton Co. 7,006,162 383,447 * Weatherford International Ltd. 5,535,900 121,347 National Oilwell Varco Inc. 1,431,876 115,366 SEACOR Holdings Inc. 941,108 94,450 Noble Corp. 1,728,325 63,723 Helmerich & Payne Inc. 42,200 2,914 Transocean Ltd. 6,210 382 1,578,577 Exchange-Traded Fund (0.5%) ^,2 Vanguard Energy ETF 663,000 74,462 Oil, Gas & Consumable Fuels (48.1%) Coal & Consumable Fuels (3.7%) Consol Energy Inc. 6,611,200 354,360 Peabody Energy Corp. 3,017,200 173,399 Arch Coal Inc. 68,400 1,751 Integrated Oil & Gas (19.7%) Exxon Mobil Corp. 13,338,769 1,064,300 Chevron Corp. 6,326,235 658,055 Occidental Petroleum Corp. 6,322,161 620,710 ConocoPhillips 4,405,209 317,131 Hess Corp. 1,835,839 125,865 Murphy Oil Corp. 20,570 1,321 Oil & Gas Exploration & Production (22.3%) EOG Resources Inc. 3,371,986 343,943 Cabot Oil & Gas Corp. 4,551,731 337,192 Anadarko Petroleum Corp. 3,204,930 264,599 Market Value Shares ($000) Noble Energy Inc. 2,631,900 262,348 Devon Energy Corp. 3,249,407 255,728 EQT Corp. 3,475,900 220,650 Chesapeake Energy Corp. 5,821,137 199,956 * Denbury Resources Inc. 9,771,344 188,782 Apache Corp. 1,515,300 187,473 Marathon Oil Corp. 5,406,991 167,455 * Ultra Petroleum Corp. 3,113,236 145,762 Range Resources Corp. 2,029,100 132,216 Pioneer Natural Resources Co. 996,600 92,674 * Newfield Exploration Co. 1,320,203 89,008 QEP Resources Inc. 1,681,618 73,705 * Southwestern Energy Co. 1,642,000 73,168 * Whiting Petroleum Corp. 821,300 48,128 * Gran Tierra Energy Inc. 6,354,100 44,291 * Forest Oil Corp. 1,221,500 31,759 * Plains Exploration & Production Co. 67,600 2,637 Oil & Gas Refining & Marketing (1.7%) Valero Energy Corp. 4,946,212 124,249 * Marathon Petroleum Corp. 2,698,345 118,160 Oil & Gas Storage & Transportation (0.7%) El Paso Corp. 2,807,100 57,686 ^ Nordic American Tankers Ltd. 1,894,515 38,800 Williams Cos. Inc. 131,800 4,178 Spectra Energy Corp. 2,100 57 6,821,496 Total United States International (37.9%) Argentina (0.5%) YPF SA ADR 1,800,200 76,634 13 Energy Fund Market Value Shares ($000) Australia (0.2%) Oil Search Ltd. 3,897,262 29,242 Caltex Australia Ltd. 136,558 1,597 Woodside Petroleum Ltd. 26,520 1,118 31,957 Brazil (2.1%) Petroleo Brasileiro SA ADR 7,729,505 262,571 Cosan Ltd. 2,087,916 25,744 Petroleo Brasileiro SA Prior Pfd. 314,504 4,758 Petroleo Brasileiro SA 222,022 3,722 Petroleo Brasileiro SA ADR Type A 44,920 1,380 298,175 Canada (9.5%) Canadian Natural Resources Ltd. 7,430,318 299,368 Cenovus Energy Inc. 6,204,800 237,954 Suncor Energy Inc. 5,319,812 203,323 Encana Corp. 3,543,100 103,777 Husky Energy Inc. 2,980,200 83,437 Imperial Oil Ltd. 1,736,477 76,457 Penn West Petroleum Ltd. 2,911,421 64,954 TransCanada Corp. 1,472,896 61,879 Progress Energy Resources Corp. 3,943,800 57,210 Cameco Corp. 1,814,500 48,193 Talisman Energy Inc. 1,442,173 26,264 * Legacy Oil & Gas Inc. 1,633,200 19,333 Niko Resources Ltd. 237,550 16,337 * MEG Energy Corp. 277,517 14,947 Suncor Energy Inc. 220,134 8,437 Pacific Rubiales Energy Corp. 208,500 5,997 Petrominerales Ltd. 183,000 5,838 Imperial Oil Ltd. 71,500 3,143 Canadian Natural Resources Ltd. 75,378 3,044 ^ PetroBakken Energy Ltd. Class A 140,400 2,066 Cenovus Energy Inc. 27,139 1,043 ^ Crescent Point Energy Corp. 22,000 989 Encana Corp. 19,539 573 Enbridge Inc. 17,100 561 * Tourmaline Oil Corp. 5,700 213 1,345,337 China (2.5%) PetroChina Co. Ltd. ADR 1,308,000 186,037 China Shenhua Energy Co. Ltd. 16,317,000 81,815 Beijing Enterprises Holdings Ltd. 13,271,000 67,002 CNOOC Ltd. 2,818,717 6,274 Market Value Shares ($000) PetroChina Co. Ltd. 3,746,000 5,345 Yanzhou Coal Mining Co. Ltd. 742,000 2,843 China Oilfield Services Ltd. 1,164,000 2,036 351,352 France (2.6%) Total SA ADR 6,523,600 352,731 Total SA 264,373 14,289 367,020 Hungary (0.0%) * MOL Hungarian Oil and Gas plc 21,197 2,275 India (0.8%) Reliance Industries Ltd. 5,975,772 111,758 Indonesia (0.0%) Bumi Resources Tbk PT 6,894,500 2,461 Italy (1.4%) ENI SPA ADR 3,860,350 167,076 ENI SPA 1,223,968 26,598 Saipem SPA 68,494 3,569 197,243 Japan (1.9%) Inpex Corp. 32,908 255,449 JX Holdings Inc. 359,500 2,599 Idemitsu Kosan Co. Ltd. 20,200 2,346 TonenGeneral Sekiyu KK 176,000 2,211 Showa Shell Sekiyu KK 227,500 2,190 Japan Petroleum Exploration Co. 15,200 774 Sumitomo Metal Industries Ltd. 69,000 165 265,734 Malaysia (0.0%) Petronas Dagangan Bhd. 399,000 2,395 Netherlands (0.3%) Koninklijke Vopak NV 719,642 35,916 SBM Offshore NV 95,998 2,295 38,211 Norway (1.4%) ^ Statoil ASA ADR 6,604,800 162,280 * Petroleum Geo- Services ASA 2,155,416 34,956 Statoil ASA 47,651 1,175 198,411 Poland (0.0%) * Polski Koncern Naftowy Orlen SA 143,435 2,404 * Grupa Lotos SA 130,446 1,788 4,192 14 Energy Fund Market Value Shares ($000) Russia (2.7%) Gazprom OAO ADR 19,718,615 282,167 Rosneft Oil Co. GDR 11,131,982 94,472 Tatneft ADR 78,772 3,289 AK Transneft OAO Prior Pfd. 1,549 2,461 Lukoil OAO ADR 27,638 1,838 NovaTek OAO GDR 6,844 1,062 Gazprom OAO 124,674 883 386,172 South Africa (0.0%) Sasol Ltd. 33,251 1,668 South Korea (0.1%) SK Innovation Co. Ltd. 16,726 3,448 S-Oil Corp. 19,395 2,743 GS Holdings 31,530 2,702 8,893 Spain (0.8%) Repsol YPF SA 3,504,087 110,513 Thailand (0.1%) PTT PCL (Foreign) 267,500 3,100 Banpu PCL 95,150 2,323 Thai Oil PCL (Foreign) 872,600 2,234 IRPC PCL (Foreign) 10,783,200 2,071 PTT Aromatics & Refining PCL (Foreign) 123,100 175 9,903 Turkey (0.0%) Tupras Turkiye Petrol Rafinerileri AS 89,761 2,179 United Kingdom (11.0%) BP plc ADR 10,872,400 494,042 Royal Dutch Shell plc ADR 6,426,600 472,741 BG Group plc 10,762,661 253,749 Ensco plc ADR 2,937,306 156,412 Royal Dutch Shell plc Class B 4,226,315 154,751 BP plc 2,037,380 15,355 Royal Dutch Shell plc Class A 330,410 12,103 Royal Dutch Shell plc Class A (Amsterdam Shares) 94,282 3,461 Tullow Oil plc 6,237 125 Total International Total Common Stocks (Cost $8,232,443) Market Value Shares ($000) Temporary Cash Investments (2.5%) 1 Money Market Fund (0.3%) 3,4 Vanguard Market Liquidity Fund, 0.114% 41,445,874 41,446 Face Amount ($000) Repurchase Agreement (2.1%) Deutsche Bank Securities, Inc. 0.200%, 8/1/11 (Dated 7/29/11, Repurchase Value $296,705,000, collateralized by Government National Mortgage Assn. 4.000%5.000%, 7/15/397/15/41) 296,700 296,700 U.S. Government and Agency Obligations (0.1%) 5,6 Fannie Mae Discount Notes, 0.060%, 8/8/11 1,000 1,000 5 Federal Home Loan Bank Discount Notes, 0.250%, 9/7/11 5,000 4,999 5,6 Federal Home Loan Bank Discount Notes, 0.070%, 9/16/11 5,000 4,999 5,6 Federal Home Loan Bank Discount Notes, 0.100%, 10/11/11 1,000 1,000 5,6 Freddie Mac Discount Notes, 0.050%, 10/3/11 2,000 1,999 13,997 Total Temporary Cash Investments (Cost $352,144) Total Investments (100.1%) (Cost $8,584,587) Other Assets and Liabilities (-0.1%) Other Assets 98,197 Liabilities 4 (107,127) (8,930) Net Assets (100%) 15 Energy Fund At July 31, 2011, net assets consisted of: Amount ($000) Paid-in Capital 8,146,102 Undistributed Net Investment Income 92,815 Accumulated Net Realized Gains 337,165 Unrealized Appreciation (Depreciation) Investment Securities 5,617,313 Futures Contracts (1,078) Forward Currency Contracts 577 Foreign Currencies 76 Net Assets Investor SharesNet Assets Applicable to 98,387,191 outstanding $.001 par value shares of beneficial interest (unlimited authorization) 7,052,888 Net Asset Value Per Share Investor Shares Admiral SharesNet Assets Applicable to 53,032,725 outstanding $.001 par value shares of beneficial interest (unlimited authorization) 7,140,082 Net Asset Value Per Share Admiral Shares See Note A in Notes to Financial Statements. * Non-income-producing security. ^ Part of security position is on loan to broker-dealers. The total value of securities on loan is $33,777,000. 1 The fund invests a portion of its cash reserves in equity markets through the use of index futures contracts. After giving effect to futures investments, the funds effective common stock and temporary cash investment positions represent 98.8% and 1.3%, respectively, of net assets. 2 Considered an affiliated company of the fund as the issuer is another member of The Vanguard Group. 3 Affiliated money market fund available only to Vanguard funds and certain trusts and accounts managed by Vanguard. Rate shown is the 7-day yield. 4 Includes $35,165,000 of collateral received for securities on loan. 5 The issuer operates under a congressional charter; its securities are not backed by the full faith and credit of the U.S. government. 6 Securities with a value of $8,298,000 have been segregated as initial margin for open futures contracts. ADRAmerican Depositary Receipt. GDRGlobal Depositary Receipt. See accompanying Notes, which are an integral part of the Financial Statements. 16 Energy Fund Statement of Operations Six Months Ended July 31, 2011 ($000) Investment Income Income Dividends 130,016 Interest 2 436 Security Lending 5,022 Total Income 135,474 Expenses Investment Advisory FeesNote B Basic Fee 10,010 Performance Adjustment 55 The Vanguard GroupNote C Management and AdministrativeInvestor Shares 6,012 Management and AdministrativeAdmiral Shares 4,083 Marketing and DistributionInvestor Shares 756 Marketing and DistributionAdmiral Shares 677 Custodian Fees 259 Shareholders ReportsInvestor Shares 39 Shareholders ReportsAdmiral Shares 10 Trustees Fees and Expenses 15 Total Expenses 21,916 Expenses Paid Indirectly (45) Net Expenses 21,871 Net Investment Income 113,603 Realized Net Gain (Loss) Investment Securities Sold 2 327,398 Futures Contracts 15,786 Foreign Currencies and Forward Currency Contracts (195) Realized Net Gain (Loss) 342,989 Change in Unrealized Appreciation (Depreciation) Investment Securities 136,330 Futures Contracts (6,195) Foreign Currencies and Forward Currency Contracts 624 Change in Unrealized Appreciation (Depreciation) 130,759 Net Increase (Decrease) in Net Assets Resulting from Operations 1 Dividends are net of foreign withholding taxes of $10,127,000. 2 Dividend income, interest income, and realized net gain (loss) from affiliated companies of the fund were $169,000, $204,000, and $25,901,000, respectively. See accompanying Notes, which are an integral part of the Financial Statements. 17 Energy Fund Statement of Changes in Net Assets Six Months Ended Year Ended July 31, January 31, 2011 2011 ($000) ($000) Increase (Decrease) in Net Assets Operations Net Investment Income 113,603 199,818 Realized Net Gain (Loss) 342,989 457,168 Change in Unrealized Appreciation (Depreciation) 130,759 2,204,352 Net Increase (Decrease) in Net Assets Resulting from Operations 587,351 2,861,338 Distributions Net Investment Income Investor Shares (1,784) (90,181) Admiral Shares (2,298) (94,977) Realized Capital Gain 1 Investor Shares (49,823) (207,111) Admiral Shares (50,434) (195,797) Total Distributions (104,339) (588,066) Capital Share Transactions Investor Shares 84,581 (1,004,028) Admiral Shares 22,983 1,358,485 Net Increase (Decrease) from Capital Share Transactions 107,564 354,457 Total Increase (Decrease) 590,576 2,627,729 Net Assets Beginning of Period End of Period 2 1 Includes fiscal 2012 and 2011 short-term gain distributions totaling $22,102,000 and $62,911,000. Short-term gain distributions are treated as ordinary income dividends for tax purposes. 2 Net AssetsEnd of Period includes undistributed (overdistributed) net investment income of $92,815,000 and ($16,406,000). See accompanying Notes, which are an integral part of the Financial Statements. 18 Energy Fund Financial Highlights Investor Shares Six Months Ended For a Share Outstanding July 31, Year Ended January 31, Throughout Each Period 2011 2011 2010 2009 2008 2007 Net Asset Value, Beginning of Period Investment Operations Net Investment Income .502 1.053 .910 1.276 1 1.226 1.112 Net Realized and Unrealized Gain (Loss) on Investments 2.509 14.103 14.591 (28.853) 14.639 .405 Total from Investment Operations 3.011 15.156 15.501 (27.577) 15.865 1.517 Distributions Dividends from Net Investment Income (.018) (.977) (.951) (1.264) (1.177) (1.020) Distributions from Realized Capital Gains (.503) (2.149)  (2.469) (4.308) (1.447) Total Distributions (.521) (3.126) (.951) (3.733) (5.485) (2.467) Net Asset Value, End of Period Total Return 2 4.34% 27.17% 36.28% -38.51% 25.02% 2.24% Ratios/Supplemental Data Net Assets, End of Period (Millions) $7,053 $6,731 $6,536 $4,434 $7,919 $6,479 Ratio of Total Expenses to Average Net Assets 0.34% 3 0.34% 3 0.38% 3 0.28% 3 0.25% 0.25% Ratio of Net Investment Income to Average Net Assets 1.57% 1.74% 1.73% 1.84% 1.67% 1.71% Portfolio Turnover Rate 19% 31% 27% 21% 22% 22% The expense ratio, net income ratio, and turnover rate for the current period have been annualized. 1 Calculated based on average shares outstanding. 2 Total returns do not include transaction or account service fees that may have applied in the periods shown. Fund prospectuses provide information about any applicable transaction and account service fees. 3 Includes performance-based investment advisory fee increases (decreases) of 0.00% for fiscal 2012, 0.00% for fiscal 2011, 0.03% for fiscal 2010, and 0.01% for fiscal 2009. See accompanying Notes, which are an integral part of the Financial Statements. 19 Energy Fund Financial Highlights Admiral Shares Six Months Ended For a Share Outstanding July 31, Year Ended January 31, Throughout Each Period 2011 2011 2010 2009 2008 2007 Net Asset Value, Beginning of Period Investment Operations Net Investment Income .981 2.045 1.780 2.480 1 2.418 2.180 Net Realized and Unrealized Gain (Loss) on Investments 4.716 26.479 27.395 (54.203) 27.505 .757 Total from Investment Operations 5.697 28.524 29.175 (51.723) 29.923 2.937 Distributions Dividends from Net Investment Income (.043) (1.899) (1.855) (2.480) (2.322) (2.000) Distributions from Realized Capital Gains (.944) (4.035)  (4.637) (8.091) (2.717) Total Distributions (.987) (5.934) (1.855) (7.117) (10.413) (4.717) Net Asset Value, End of Period Total Return 2 4.38% 27.24% 36.37% -38.46% 25.13% 2.32% Ratios/Supplemental Data Net Assets, End of Period (Millions) $7,140 $6,871 $4,439 $2,889 $5,214 $3,612 Ratio of Total Expenses to Average Net Assets 0.28% 3 0.28% 3 0.31% 3 0.21% 3 0.17% 0.18% Ratio of Net Investment Income to Average Net Assets 1.63% 1.80% 1.80% 1.91% 1.75% 1.78% Portfolio Turnover Rate 19% 31% 27% 21% 22% 22% The expense ratio, net income ratio, and turnover rate for the current period have been annualized. 1 Calculated based on average shares outstanding. 2 Total returns do not include transaction fees that may have applied in the periods shown. Fund prospectuses provide information about any applicable transaction fees. 3 Includes performance-based investment advisory fee increases (decreases) of 0.00% for fiscal 2012, 0.00% for fiscal 2011, 0.03% for fiscal 2010, and 0.01% for fiscal 2009. See accompanying Notes, which are an integral part of the Financial Statements. 20 Energy Fund Notes to Financial Statements Vanguard Energy Fund is registered under the Investment Company Act of 1940 as an open-end investment company, or mutual fund. The fund invests in securities of foreign issuers, which may subject it to investment risks not normally associated with investing in securities of U.S. corporations. The fund offers two classes of shares: Investor Shares and Admiral Shares. Investor Shares are available to any investor who meets the funds minimum purchase requirements. Admiral Shares are designed for investors who meet certain administrative, service, and account-size criteria. A. The following significant accounting policies conform to generally accepted accounting principles for U.S. mutual funds. The fund consistently follows such policies in preparing its financial statements. 1. Security Valuation: Securities are valued as of the close of trading on the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. Equity securities are valued at the latest quoted sales prices or official closing prices taken from the primary market in which each security trades; such securities not traded on the valuation date are valued at the mean of the latest quoted bid and asked prices. Securities for which market quotations are not readily available, or whose values have been affected by events occurring before the funds pricing time but after the close of the securities primary markets, are valued at their fair values calculated according to procedures adopted by the board of trustees. These procedures include obtaining quotations from an independent pricing service, monitoring news to identify significant market- or security-specific events, and evaluating changes in the values of foreign market proxies (for example, ADRs, futures contracts, or exchange-traded funds), between the time the foreign markets close and the funds pricing time. When fair-value pricing is employed, the prices of securities used by a fund to calculate its net asset value may differ from quoted or published prices for the same securities. Investments in Vanguard Market Liquidity Fund are valued at that funds net asset value. Temporary cash investments acquired over 60 days to maturity are valued using the latest bid prices or using valuations based on a matrix system (which considers such factors as security prices, yields, maturities, and ratings), both as furnished by independent pricing services. Other temporary cash investments are valued at amortized cost, which approximates market value. 2. Foreign Currency: Securities and other assets and liabilities denominated in foreign currencies are translated into U.S. dollars using exchange rates obtained from an independent third party as of the funds pricing time on the valuation date. Realized gains (losses) and unrealized appreciation (depreciation) on investment securities include the effects of changes in exchange rates since the securities were purchased, combined with the effects of changes in security prices. Fluctuations in the value of other assets and liabilities resulting from changes in exchange rates are recorded as unrealized foreign currency gains (losses) until the assets or liabilities are settled in cash, at which time they are recorded as realized foreign currency gains (losses). 3. Futures and Forward Currency Contracts: The fund uses index futures contracts to a limited extent, with the objective of maintaining full exposure to the stock market while maintaining liquidity. The fund may purchase or sell futures contracts to achieve a desired level of investment, whether to accommodate portfolio turnover or cash flows from capital share transactions. The primary risks associated with the use of futures contracts are imperfect correlation between changes in market values of stocks held by the fund and the prices of futures contracts, and the possibility of an illiquid market. The fund also enters into forward currency contracts to provide the appropriate currency exposure related to any open futures contracts or to protect the value of securities and related receivables and payables against changes in foreign exchange rates. The primary risk associated with the funds use of these contracts is that a counterparty will fail to fulfill its obligation to pay gains due to the fund under the contracts. Counterparty risk is mitigated by entering into forward currency contracts only with highly rated counterparties, by a master netting arrangement between the fund and the counterparty, 21 Energy Fund and by the posting of collateral by the counterparty. The forward currency contracts contain provisions whereby a counterparty may terminate open contracts if the funds net assets decline below a certain level, triggering a payment by the fund if the fund is in a net liability position at the time of the termination. The payment amount would be reduced by any collateral the fund has posted. Any securities posted as collateral for open contracts are noted in the Statement of Net Assets. Futures contracts are valued at their quoted daily settlement prices. Forward currency contracts are valued at their quoted daily prices obtained from an independent third party, adjusted for currency risk based on the expiration date of each contract. The aggregate principal amounts of the contracts are not recorded in the Statement of Net Assets. Fluctuations in the value of the contracts are recorded in the Statement of Net Assets as an asset (liability) and in the Statement of Operations as unrealized appreciation (depreciation) until the contracts are closed, when they are recorded as realized gains (losses) on futures or forward currency contracts. 4. Repurchase Agreements: The fund invests in repurchase agreements. Securities pledged as collateral for repurchase agreements are held by a custodian bank until the agreements mature. Each agreement requires that the market value of the collateral be sufficient to cover payments of interest and principal; however, in the event of default or bankruptcy by the other party to the agreement, retention of the collateral may be subject to legal proceedings. 5. Federal Income Taxes: The fund intends to continue to qualify as a regulated investment company and distribute all of its taxable income. Management has analyzed the funds tax positions taken for all open federal income tax years (January 31, 20082011), and for the period ended July 31, 2011, and has concluded that no provision for federal income tax is required in the funds financial statements. 6. Distributions: Distributions to shareholders are recorded on the ex-dividend date. 7. Security Lending: The fund may lend its securities to qualified institutional borrowers to earn additional income. Security loans are required to be secured at all times by collateral at least equal to the market value of securities loaned. The fund invests cash collateral received in Vanguard Market Liquidity Fund, and records a liability for the return of the collateral, during the period the securities are on loan. Security lending income represents fees charged to borrowers plus income earned on investing cash collateral, less expenses associated with the loan. 8. Other: Dividend income is recorded on the ex-dividend date. Interest income includes income distributions received from Vanguard Market Liquidity Fund and is accrued daily. Security transactions are accounted for on the date securities are bought or sold. Costs used to determine realized gains (losses) on the sale of investment securities are those of the specific securities sold. Fees assessed on redemptions of capital shares are credited to paid-in capital. Each class of shares has equal rights as to assets and earnings, except that each class separately bears certain class-specific expenses related to maintenance of shareholder accounts (included in Management and Administrative expenses) and shareholder reporting. Marketing and distribution expenses are allocated to each class of shares based on a method approved by the board of trustees. Income, other non-class-specific expenses, and gains and losses on investments are allocated to each class of shares based on its relative net assets. B. Wellington Management Company, LLP , provides investment advisory services to a portion of the fund for a fee calculated at an annual percentage rate of average net assets managed by the advisor. The basic fee is subject to quarterly adjustments based on the funds performance for the preceding 22 Energy Fund three years relative to a combined index composed of the S&P Citigroup BMI World Energy Index and the S&P 500 Energy Equal Weighted Blend Index through July 31, 2010, and the current benchmark, MSCI ACWI Energy Index, thereafter. The benchmark change will be fully phased in by July 2013. The Vanguard Group provides investment advisory services to a portion of the fund on an at-cost basis; the fund paid Vanguard advisory fees of $164,000 for the six months ended July 31, 2011. For the six months ended July 31, 2011, the aggregate investment advisory fee represented an effective annual basic rate of 0.14% of the funds average net assets, before an increase of $55,000 (0.00%) based on performance. C. The Vanguard Group furnishes at cost corporate management, administrative, marketing, and distribution services. The costs of such services are allocated to the fund under methods approved by the board of trustees. The fund has committed to provide up to 0.40% of its net assets in capital contributions to Vanguard. At July 31, 2011, the fund had contributed capital of $2,235,000 to Vanguard (included in Other Assets), representing 0.02% of the funds net assets and 0.89% of Vanguards capitalization. The funds trustees and officers are also directors and officers of Vanguard. D. The fund has asked its investment advisors to direct certain security trades, subject to obtaining the best price and execution, to brokers who have agreed to rebate to the fund part of the commissions generated. Such rebates are used solely to reduce the funds management and administrative expenses. For the six months ended July 31, 2011, these arrangements reduced the funds expenses by $45,000 (an annual rate of 0.00% of average net assets). E. Various inputs may be used to determine the value of the funds investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1 
